internal_revenue_service release number release date date date uil code legend org organization name address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united stat es tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a explanations of items name of taxpayer rev date year period ended 20xx tax identification_number org legend org organization name president bm-2 bm-3 vice president vice president board family board family bm-1 xyz state city city xx date president board members co-1 company issue whether org meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts the organization received a certificate of authority to operate as a vehicle mechanical breakdown insurer in the state of xyz from the commissioner of insurance on march 19xx the organization incorporated in the state of xyz on april 19xx under the name org under the xyz business corporation law org hereinafter org is formed to engage in any lawful activity for which corporations can be formed under the xyz business corporation law the initial incorporator of org was president org is authorized to issue purchased by president shares and vice president contribution of dollar_figure president and vice president are father and son respectively shares of capital stock having no par_value per share the initial shares were shares on march 19xx for an initial capital org was initially governed by a three member board_of directors although clause ii of the bylaws authorizes only two directors the initial directors included president vice president and bm-1 during the year under audit members of the board family vice president and bm-2 brother and sister held all director and officer positions of org ’ org applied for and received a license from the state of xyz commissioner of insurance in may 19xx to operate as a vehicle mechanical breakdown insurer pursuant to provisions of title statute of 19xx as amended by act to pledge securities valued at dollar_figure with the insurance commissioner to assure faithful performance of its obligations to policyholders under state law org is required of the xyz revised of 19xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 of the internal_revenue_code on april 19xx commencing january 19xx for all tax years when net written premiums or if greater direct written premiums do not exceed dollar_figure org is required to file annual information_return form_990 the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form ' president father deceased as of january 20xx form 886-a catalog number 20810w page of 7__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended 20xx name of taxpayer org for 20xx it was noted that org accurately reported being exempt under sec_501 on line j in the heading of the return since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20xx and december 20xx org did not claim to be an exempt entity for 20xx and filed form_1120 as a taxable entity on its form_990 returns filed for the years ended december 20xx and december 20xx org reported the following sources of income 20xx 20xx gifts grants and contributions program service revenue membership dues assessments interest on savings other income totals during the examination of the 20xx form_990 it was determined that the primary activity of org is to issue vehicle mechanical breakdown insurance policies org sold mechanical breakdown vehicle service contracts to purchasers of new vehicles from co-1 dba co-1 and ii co-1 dba co-1 both dealerships are located in xyz and are primarily owned and controlled by shareholders of org president was the principal_owner of co-1 until his death in january 20xx after his death ownership of co-1 was comprised as follows vice president bm-2 bm-3 six grandchildren bm-3 testamentary_trust total ownership co-1 started operations in bm-2 and is solely owned by board family members vice president and org sold vehicle service insurance policies between the period of april 19xx through august 19xx org has been is run-off status since august 19xx each time a new vehicle was sold by the dealerships a vehicle service insurance_policy was offered to the customer customers could purchase basis org custom coverage or the optional custom plus coverage coverage could be purchased anytime within the first months of the vehicle purchase coverage could be acquired based on mileage limits big_number to big_number miles or a specific period of extended coverage to years both dealerships used the same vehicle service insurance_policy form 886-a catalog number 20810w page of 7___ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date schedule number or exhibit tax identification_number name of taxpayer org year period ended 20xx customers could also purchase vehicle service insurance policies from companies not affiliated with org upon request no written agreements exist between org and the dealerships on an annual basis org shareholders established the policy premium charge to the dealerships the premiums were set based on experience and competitive costs of other companies the amount of the premium charged to customers was not fixed therefore the dealership’s profit margin could fluctuate whereas the org premium could not the premium rate charged to the dealerships was based on the vehicle and extent of coverage the dealership’s profit margin ranged from dollar_figure to dollar_figure with the average profit margin being dollar_figure to dollar_figure for all policies written the dealerships retained a commission and remitted the balance to org as premiums were received by org the amounts were recorded as unearned_premium_reserve and are amortized annually as earned in 20xx org reported premium income dollar_figure which represented recognition of amounts recorded as unearned_premium reserves in prior years additional sources of gross_receipts consisted of interest on its savings account dollar_figure interest on certificate of deposits dollar_figure interest on notes receivable due from affiliates dollar_figure interest on irs refund dollar_figure and a state tax_refund of dollar_figure org is responsible for all claims none of org’s risk is retroceded to other reinsurance companies org paid minimal claims of dollar_figure in 20xx effective august 19xx org discontinued writing policies between april 19xx and august 19xx org issued vehicle mechanical breakdown policies insuring vehicles sold by co-1 and co-1 org ceased issuing policies because the owners reached the conclusion that the volume of new policies being issued by org was not sufficient org has been in run-off since august 19xx and all policies have matured as of july 20xx org did not engage in insurance operations in 20xx in 20xx org initiated steps to dissolve the corporation org’s gross_receipts are less than the dollar_figure limitation imposed by the pension funding equity act of however based on the data reported on the 20xx form_990 the amount of premiums did not meet the of gross_receipts_test there is no evidence of any other significant activities conducted by org during 20xx although org was is run-off status in 20xx the corporation is operated as an insurance_company since more than half of its business during the year involved the insuring or reinsuring of insurance risks however org does not qualify for tax-exempt status under sec_501 for the 20xx tax_year subsequent to the passage of the pension funding equity act of because it failed to meet the new requirements for tax- exempt status law prior_law form 886-a catalog number 20810w page of 7__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended 20xx name of taxpayer org sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure ilr c sec_501 if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 current law gross_receipts for the year may not exceed dollar_figure and premiums must be or more of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be or more of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government ’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year form 886-a catalog number 20810w page of 7__ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number year period ended 20xx tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on date president signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after date the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year therefore for years beginning after date small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts or more must be derived from premium income the facts present in this case clearly demonstrate that the org does not meet the new requirements for tax- exempt status under sec_501 in 20xx because its gross_receipts do not consists of adequate premiums to meet the test imposed by the new law however org did meet the new requirements for exemption under sec_501 for tax_year ended december 20xx based on the audit org’s gross_receipts are as follows form 886-a catalog number 20810w page 5of7__ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items name of taxpayer rev date year period ended 20xx tax identification_number org schedule number or exhibit 20xx 20kx gifts grants and contributions program service revenue premium membership dues assessments interest on savings interest on notes receivable misc interest other income totals do gross_receipts exceed the dollar_figure limitation no no of gross_receipts premiums received do premiums exceed of gross_receipts yes no in this case org does meet part-one of the dollar_figure gross_receipts the principal gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figure gross_receipts_test limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx org must satisfy both parts of the dollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if the commission fails to meet one part of either test then it fails to qualify for exemption as a small insurance_company as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org based on the above analysis it is determined that org was properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx because it is not operated as a small insurance_company since it fails to comply with the dollar_figure gross_receipts_test imposed by the pension fund equity act of 20xx as such it is recommended that org’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position form_5701 notice of proposed_adjustment was mailed to org’s representative cpa cpa on october 20xx the purpose of the form_5701 was to explain the change in law applicable to small tax-exempt form 886-a catalog number 20810w page 6of7__ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended 20xx insurance_companies and to explain the nature of the proposed revocation of tax-exempt status effective january 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable years 20xx 20xx and 20xx b although the org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax-exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figure gross_receipts_test imposed under sec_501 of the internal_revenue_code and related legislation as described in the pension funding equity act of c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return for calendar_year ended december 20xx form 886-a catalog number 20810w page of 7___ publish no irs gov department of the treasury-internal revenue service_department of the treasury internal_revenue_service commerce st - dal dallas tx legend org organization name xx date address address uil org address taxpayer_identification_number form tax_year s ended contact id number contact numbers telephone certified mail - return receipt requested dear this is our final adverse determination_letter as to your exempt status under ilr c sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code because this case involves exemption under r c sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publication sec_892 you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx with us appropriate service_center indicated in the instructions for the return for future periods you are required to file income_tax returns with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosure publication
